Citation Nr: 0920037	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left foot 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1982 to 
January 1984.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the Veteran's claim for service 
connection for bilateral hearing loss, tinnitus and a left 
foot condition.  The Veteran disagreed and perfected an 
appeal.

Issues not on appeal

The Veteran's claim for entitlement to service connection for 
a right foot disorder was granted in a November 2006 rating 
decision.  The record does not indicate that the Veteran 
disagreed with the initial disability rating or effective 
date assigned by the RO for the right foot disability.  Thus, 
the issue is not in appellate status and will not be 
addressed any further herein.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].


FINDINGS OF FACT

1.  The competent medical evidence of record indicates the 
Veteran's bilateral hearing is manifested by normal hearing 
bilaterally with the exception of a mild sensorineural 
hearing loss in the right ear at 4000-6000 hertz.

2.  The competent medical evidence of record supports a 
conclusion that the Veteran's tinnitus condition is unrelated 
to his active duty service.

3.  The competent medical evidence of record does not contain 
a diagnosis of a left foot condition, either in service, 
currently or at any other time.


CONCLUSIONS OF LAW

1.  The criteria for hearing loss have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2008).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  Entitlement to service connection for a left foot 
condition is not warranted.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he suffers from bilateral hearing 
loss as a result of exposure to excessive noise during 
weapons training exercises.  He claims that he has had 
hearing loss and tinnitus since service and is entitled to 
service connection for the conditions.  He further claims 
that he suffered a left foot injury during service and it has 
resulted in his current left foot condition.

The Board will address preliminary matters and then render a 
decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The RO provided notice in letters dated April and August 2005 
of what was required to substantiate a claim for service 
connection.  Specifically, the Veteran was informed that the 
evidence needed to show that he had an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.  

In addition, the letters notified the Veteran that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. 

The Board observes that all notices were provided prior to 
the date of the last adjudication of the Veteran's claim in 
November 2006.  Thus, the Veteran had a meaningful 
opportunity to participate in the adjudication of his claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the Veteran was not specifically informed of 
how VA determined a disability rating and an effective date.  
However, the Board finds that the lack of such notice is not 
prejudicial to the Veteran because the RO denied the 
Veteran's claims for service connection, and the issues of 
disability rating and effective date are premature.  

The Board notes that VA's statutory duty to assist a claimant 
in the development of a previous finally denied claim does 
not attach until the claim has been reopened based on the 
submission of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the veteran's claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
See 38 U.S.C.A. § 5103A (West 2002).

With regard to the duty to assist, the Board observes that 
the record shows that VBA obtained the Veteran's service 
treatment records, VA treatment records, private medical 
records identified by the Veteran, and records from the 
Social Security Administration.  The record also establishes 
that the Veteran was provided medical examinations regarding 
his claim for hearing loss and a left foot condition in March 
and April 2005.  The Board finds that VA has satisfied its 
duty to assist the Veteran's claims for entitlement to 
service connection.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran indicated in his April 2006 VA Form 9 
substantive appeal that he did not desire to have a hearing 
before a Veterans Law Judge.


Entitlement to service connection for bilateral hearing loss.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2008); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2008).


Analysis

The Veteran contended in a statement in support of his notice 
of disagreement that he had excellent hearing prior to 
service and that his discharge examination and a VA hearing 
examination report both show that his hearing had 
deteriorated.  

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.

The Veteran was examined by a VA examiner in April 2005 who 
prepared an audiological examination report which concluded 
that the Veteran's hearing was manifested by normal hearing 
bilaterally with the exception of a mild sensorineural 
hearing loss in the right ear at 4000 - 6000 hertz.  The 
report includes the following findings regarding Veteran's 
hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
30
LEFT
10
10
10
15
10

The examiner noted that the Veteran's Maryland CNC Test 
speech recognition scores were 100 percent for each ear.

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO 
units, is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  In this case, the audiological test 
results show that the Veteran's hearing loss does not meet 
the criteria of 38 C.F.R. § 3.385.  
Thus, pursuant to 38 C.F.R. § 3.385, VA does not recognize 
the hearing loss suffered by the Veteran as a disability.  
Accordingly, Hickson element (1) has not been satisfied.   

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997).  
The claim of entitlement to service connection for hearing 
loss fails on this basis alone.

The Board wishes to make it clear that it does not dispute 
the Veteran's contention that he has hearing loss.  However, 
as explained above the level of hearing loss which is 
required to be considered disabling for VA purposes has not 
been met.
The Veteran and his representative have been provided with 
ample opportunity to present evidence of hearing loss at a 
level considered to be disabling for VA purposes.  They have 
not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

The Board notes that the record includes a December 2004 
consult request for an audiological examination.  In the 
request, the Veteran is reported to have told the requesting 
nurse that he had hearing loss and a ringing in his ears 
since service.  There is nothing in the record that states 
that the requesting nurse determined any hearing loss 
existed.  It is now well established that information from a 
veteran which is essentially transcribed by a medical 
professional still amounts only to a statement from the 
veteran. See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  There is 
nothing in the record which indicates that the Veteran is 
trained or has education or experience to provide a medical 
opinion that he has hearing loss or tinnitus.  Thus, his 
statements to the extent that they could be viewed as 
evidence of hearing loss or tinnitus are not probative.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

For the foregoing reasons, the Board finds that entitlement 
to service connection for bilateral hearing loss is not 
warranted.

Entitlement to service connection for tinnitus.

Entitlement to service connection for a left foot condition.

Because the claims present identical law and similar facts, 
the Board will address them in a single analysis.

The relevant law and regulations for entitlement to service 
connection in-general have been stated above and will not be 
repeated here.

Relevant law and regulations

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.


Analysis

The Veteran contends that he has had tinnitus during service 
and since he left active duty, and further contends that he 
has had constant pain in both feet since active duty.  As 
above, the Board will address each Hickson element in turn 
regarding each claimed disorder.

With regard to Hickson element (1) and tinnitus, the Veteran 
told the April 2005 VA examiner that he had ringing in the 
ear that began 23 years ago.  However, there is no diagnosed 
tinnitus condition reported by the April 2005 examiner.  As 
noted above, there must be medical evidence of a current 
condition.  As such is not of record, the Board finds that 
Hickson element (1) is not satisfied with regard to tinnitus.

With regard to Hickson element (1) and a left foot condition, 
the record includes a March 2005 x-ray of the left foot which 
documented an "old traumatic deformity at the distal shaft 
of the proximal phalange of the left 5th toe."  However, 
there is no diagnosed current left foot condition.  
Accordingly, element (1) is not satisfied.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With regard to element (2) and tinnitus, the Board notes that 
there is nothing in the Veteran's service treatment records 
which indicate that he complained of being exposed to 
excessive noise or that he experienced a ringing sensation in 
his ears.  Indeed, an August 22, 1983, entry states that the 
Veteran complained of "having people to repeat themselves . 
. . denies tinnitus . . . denies noise exposure."  Moreover, 
the Veteran indicated nothing regarding tinnitus in a 
December 1983 report of medical history he provided.  Thus, 
contemporary records do not support the Veteran's recent 
contention that he had tinnitus during service.  In addition, 
the record contains a February 22, 1992, physical where the 
Veteran did not report or complain of hearing loss or 
tinnitus.


The Court has held that contemporaneous evidence has greater 
probative value than history as reported by the claimant. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also 
held that the Board may consider whether the veteran's 
personal interest may affect the credibility of testimony. 
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In 
this case, the contemporaneous evidence shows that there were 
no complaints of tinnitus during service.  The only time the 
Veteran has contended that he had tinnitus during service is 
in this claim filed 21 years after his discharge from 
service.  The Board specifically notes that there is no 
evidence of continuity of tinnitus symptoms from the time of 
the Veteran's discharge; indeed, the only documentary 
evidence indicates that the Veteran did not have tinnitus in 
February 1992.  The Board finds that the Veteran's statements 
are not as probative as the contemporaneous evidence, and 
further finds that the Veteran's statements are less than 
reliable in that they were made so long after service and in 
support of a claim for monetary benefits.  Thus, the Board 
finds the claim for entitlement to service connection for 
tinnitus fails also for no evidence supporting Hickson 
element (2).

With regard to element (2) and a left foot disorder, the 
Veteran's service treatment records do not show the Veteran 
complained of or was treated for a left foot condition.  
Again, the Veteran's statements regarding a left foot 
condition arose 21 years after discharge from service and in 
support of a claim for monetary benefits.  As above, the 
Board finds that the Veteran's statements are not as 
probative as the contemporaneous evidence which shows no left 
foot condition.  The Board further finds there are no records 
showing a continuity of left foot condition symptoms from the 
time of service.  For those reasons, the Board finds that 
element (2) is not met.

With regard to element (3) and tinnitus, the Board notes 
there is no medical nexus opinion.  With regard to element 
(3) and a left foot condition, the Board notes that there is 
no opinion of record showing a connection between an injury 
or event during service and any current left foot condition.

For the reasons stated above, the Board finds that 
entitlements to service connection for tinnitus and a left 
foot disorder are not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is not warranted.

Entitlement to service connection for tinnitus is not 
warranted.

Entitlement to service connection for a left foot disorder is 
not warranted.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


